Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 1 of 61 PageID #: 6809




                        EXHIBIT 8
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 2 of 61 PageID #: 6810




  ·.   - ·- ·




                     · from:
                                                                                  ... ·.
                ..    RE: .           Addf~s. v~rir~~tion/<>
                               Arin.Wit                                               ' ···.
                               · ·. •s.ei bff~ncte/R~~i;fu-;A.JJ.#iJ)~<Jf~~y~J;i~r
                                                                       'r··:·.··.•~
                                                                ···,' .:; •.<,· ...
                                                                                    9',~f<?-r.ril ::•·.·.
                                                                                        . ·•: ..
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 3 of 61 PageID #: 6811
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 4 of 61 PageID #: 6812

    ,.. .
            :..· . ·_· ... .. ·....._
                                    .·. ·. _
                                           .·.                                                              . ·.lllliUlllllll~lllllfl~l [9
                                                                                                               · . : l®q0~3~~81 .
                                                                                                                                             13996


              PO 8.0X ~DORESS ·                                                                        · .. . <
              PO   B.ox Address is alto~ed if mail cannot ba d~lr,tered to t!ie pi:tmary. aqdress PO Box
              Addres$ must be approved by the Post M~ter, @rili law Enforcement.". . .
                 '     ~                '                                         ..:•:··: :' . .:•';..,::( ;.,... .
                                                           .:. : .:...~· . ·. ···:~                                    '   '   .


            · •.Eoier anvR••Box• .11itoi0.a.ii0.il,~;ifr~;f6l)¢.V/r4;.; 1ii•.··
                                                   ;( ·.·•.P.P.·11t.>¥<:</ i;L/ :\'·..:.:·.:
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 5 of 61 PageID #: 6813
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 6 of 61 PageID #: 6814
                                                                                                                                         lD:!3996
                                                                                                    Ill Illllllllrnll llllllll IIIIIll
                                                                                                        1000000323681
             INTERNET INFORMATION

             SERVICE PROVIDER
                                SERVICE PROVIDER

                                  ~~                                         M$ec=t«-,,;



                      AT~1                                                        _::;l=
                                      ~
                                                                             M~\<.e=(>;',~
                                 cc       '
                                          ·~            -------
                                                         -                         <-t=




                         ,<
                               ~·"                 \
                                                                             Mak9 ~ - S


                                                                                   <-~.,,,.,


             SCREEN NAME
                                  SCREEN NAME

                                      JESSE2255                              1,1~,..
                                                        .                              ~




                                 fr,,~le.s,e}           !,1/)                      <-h=




             EMAIL ADDRESS
                          E-MA!LAOORESS


                       JE_SSE@Ff«:EJESSE.NET
                                                        ~~       ..
                                                        <I>:~$
                                                            ,,   __,,
             Enter any additional intern~ information in the following section
                               .                  . .     .




                                                                                               ----
                    SERVICE PROVIDER                    SCREEN NAME                               E-MAIL ADDRI;SS
                                                  "" ~
                                                                      "...-----
                                                        ~                 "..._
                                       _./"/                                       '-,
                           /                  .
                  ,,/
                                                                                               "' "'
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 7 of 61 PageID #: 6815

                                                                                 111111111111111111111
                                                                                   1000000328681
             I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE
             I HAVE CROSSED OUT ALL INFORMATION THAT IS INCORRECT OR OUTDATED. I
             HAVE ADDED ALL CORRECTIONS AND Al;/:. NEW INFORMATION. I UNDERSTAND
             THAT FAILING TO PROV/DI!! THIS INFORMATION OR PROVIDING FALSI!!
             INFORMATION IS A FELONY.




                                                   (o"frr<.l~ Offender's                    Date
                                                                Name(print)



             THIS FORM MUST BE SIGNED ANO AL~ PAG.ES RETURNED !:\/EN IF NONE OF THE
             INFORMATION HAS CHANGED. FAILURE:tQRETURN ALL PAGES OF THIS FORM
             \'/!THIN 10.OAYS.Of. RECEIPT.IS A FELOt:f1'/\NQ rt,t,.Y Rl2$Ukf IN WE lll$l.lANCE ClF
             A WARRANT FOR YOUR ARREST.



             Return to:.
                            Division of Criminal Justice Services - SOR
                            4 Tower Place
                           •Albany. NY 12203•3764
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 8 of 61 PageID #: 6816




                                                               :·::.:
                                                      .:..:: ...
             .iri; ;; :1 I,,i11i, II;;,,Iti(,Iit;,;;1.,1;1; ;11,..;1; 1).Jl; ,.\Ii;;,J
            To:. .·.   · Je~pF.RiE~ (}><                                         "
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 9 of 61 PageID #: 6817
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 10 of 61 PageID #: 6818


        -
 f
 l
  I .
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 11 of 61 PageID #: 6819
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 12 of 61 PageID #: 6820
                                                                                                              fD:13996
                                                                                 1111s11rn11111 m1111111111
                                                                                    10000004419 ll
                 I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE.
                 I HAVE CROSSED OUT ALL INFORMATION fHATJS INCORRECT OR OUTDATED. I
                 HAVE ADDED ALL CORRECTIONS AND A.LL NEW INFORMATION. I UNDERSTAND
                 THAT FAILING TO PROVIDE THIS INFORMATION OR PROVIDING FALSE
                 /NFORMA TION IS A FELONY.




                  / / Sex Offender's                            Sex Offender's                 Dale
             /        / Signature                                Narne(print)
            f._//

                 THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE
                 INFORMATION HAS CHANGED. FAILURE TORETURN ALL PAGES OF THIS FORM
                 WITHIN 10 DAYS OF RECEIPT ISA FELONY AND MAY RESULT IN THE ISSUANCE OF
                 A WARRANT FOR YOUR ARREST.



                 Return to;
                              Division of Criminal Justice Servk:es ~ SOR
                              4 Tower Pl.ace
                              Albany, NY 12203-3764
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 13 of 61 PageID #: 6821
          : ~.·;:•r:;   (J:•r~'.·:·w:~'.}:?t< ~(f< ?\::' · ::?r··~··.:{<::
                    . ·. , :                 /:: . . . ··:-:-,:,:7~~~~..,,,.,.,-:-'-;~-iT.7~~ ~ ~ ~ ~ ~+.,,~~.;.,,.,.......~,;-.+.,....~+.-"""'"""!!
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 14 of 61 PageID #: 6822


    .-·-·

   ·· -. ·-: .·..




                              ··.• ·. ·. Ftonti. Se~ Clffe~i3;~is~ pQ1ft~{9.r,;~io.~;1\,rt.0•ri,a! ~~sJ~-~½!~~s
                                      · RE' ·           ·Ahnti~IA~~1i\?~~t~~~f\ i
                                                            S~i •ff~(\Mr ~~~~W.;:~~b~~(.t(~~r~.;¥.z~r(flc~~?.11::f.~r.m:·
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 15 of 61 PageID #: 6823
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 16 of 61 PageID #: 6824




             EMPLOYMENT INFO~rAAti6N
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 17 of 61 PageID #: 6825
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 18 of 61 PageID #: 6826
                                                                                                        1D:l3996
                                                                            1111rn1111m11111111111111
                                                                              1000000568530
             I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE.
             I HAVE CROSSED OUT ALL INFORMATION THAT IS INCORRECT OR OUTDATED. I
             HAVE ADDED ALL CORRECTIONS AND ALL NEW INFORMATION./ UNDERSTAND
             THAT FAILING TO PROVIDE THIS INFORMATION OR PROVIDING FALSE
             INFORMATION IS A FELONY.




                /~ex Offender's
              / .
                                                           Sex Offender's                Date
             ,:./ Signature                                 Name(print)




             THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE
             INFORMATION HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM
             WITHIN 10 DAYS OF RECEIPT IS A FELONY AND MAY RESULT IN THE ISSUANCE OF
             A WARRANT FOR YOUR ARREST.



            Return to:
                         Division of Criminal Justice Services ~ SOR
                         4 Tower Place
                         Albany, NY 12203-3764
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 19 of 61 PageID #: 6827

                                                                                                      11111111m1111~11111
                                                                                                        10000005685 30




                                                                      New York State Division of
                                                                      Criminal Justice Services
               Michael C, Green
               Executive Deputy Commissioner                      Notice oflmpo1iant Document

                                    This is a time-sen.sitive legal documenL Fail11re to respond could result lJ1
              ENGLISH               crimi.na! charges. If yon nee<l free translation, pl~e call 518-457 -3 I67.
                                    Thank you.
                                                              .

              F.spafiol             Este documento legal tiene fecha de vencimienfo. La falta de respucsta puede ·
                                    resuitar en una quereUa penaL Si necesfta-una tmdqcci6n grntuita,. Hame al
              Spanish
                                    518-457-3167. Muchas gracias.
                                            .

              Jll.(;tt              lxJie-fir j!~ m)IJJ l1il 1lll9;!ff:it11f., :f 'f f!il it1jf1!11 ~ ~ :ll9:)flJ~flj ~' l1!l
              StmpHfted       .     ~~lil!lUM?BiJIIJliil\#', if~!l!. 518-457-3167. WW.
              Chinese
              KreyOl Ayisye:n Sa a se yon dokiman legal ki gen deie pou w respe~te. Si w pa rcponn sa ka
                              lakoz aldzasyonkriminel. Si wbezwen tradikcyon gratis, tanpri rele nan 5l 8-
              Haitian
              Creole                457-3167. Mesi.
                                                  ·   .   . . .               .·                      .

                                    It presente e un documento legale urgente. La mancata risposta puo dar luogo a .
              £ta.Hano              un procedimento penale, Per una 1mduzione gratulta, chiami it nwnero .5 l 8-
              Italian               457-3167. Graiie.
                                                                              .    .

                                    01";:!~ AJl!';; cf.!i<t: 'tl~\?J li"i'.:!?JLfct:. §'iftf;t;I ste ?a'?-
                                                                                                                       .
                                                                                                                           --
           !'!"101
                                    ~Af:il\ilt~ 'sit* £11".i1LlCt. 'i'N. \!:!"-'lOI ~RE}Al'c!, 518-457-
              Kore.an               3167 \!:!.Es!. ~~ilf:{;Jl,,l.2..     YAf~L.!Cf.
           PY,CCh'.ttil             3m !OJ)ll/\l!'Iecrnll /tO;;)'MenT, Tpe6yrolll!lll 6e'3otrraratenhnoro am11,rn1rn~.
                                    Hoomxiapc}te:tIHhlll 'O'Wer }!O'.'!Ke-r npnaecm I\ n_peni1ffillenmo 1n:1m:nnroro            .
          :kussian
                                    062:aa:eruur, Ecnn Bl:t."tt -HJ:m:l':lhl 6ecnmrrRhle ycJiyrn-nepenO.u:a, U931lOHIITe no
          I
                                    HoMepy 518-457-31<57. cnacuoo.
                                                                                          .   .
                          .   . .       .                         .       .                       .
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 20 of 61 PageID #: 6828




          .... . .
         :·

              r(}i




       >ii •.   ·1Ii1;[i1:ri~~#!!h)i~:iK~S1[li'i~titZ,i~dµ(i~t~f~f~im:t.
 <-~>:;?~(:;~is·~~~ -,.~~r~~:~IG'NSD. ANO'All PAGE '               '.rgo?·   .4.~®.iic.,~'.)L;~>< "·•   :<

  .'   , ' ' ·,HAS. 'c.HANGEO; FAILURE-TO RETURN AJ;L'.·.eAG.E$.   f@iF.     .,iReCEIP.T.;JS:~-:


  ;{i;(::
          1~t~!:;!1!~~l!t:!~;;:'~
                                l ~~~l~.ji#1!f¢~:~i··.·~,;;;.o;:: 1<!:j:::0,:::::;
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 21 of 61 PageID #: 6829
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 22 of 61 PageID #: 6830
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 23 of 61 PageID #: 6831
                                                                                                                                                                 1(,:13996
                                                                                                                                 illllllllllm111m111H
                                                                                                                                     1000000632363                       '
            Enter any additional drivers license information in tne fo!lowing section
                   DRIVER'S LJCENSE NUMBER                    ISSUING: STATE




                                                 .


            INTERNETINFORMATION

            SERVICE PROVIDER




            [•-C-R_E_E_N_N_A_M_E____·_:_:_·_:_:_:_:_·_ _ _ _ _ _ _ _                               1-= I
            EMAIL ADDRESS
                                   E-MAIL ADOOESS

                                 Jl~@1'8!;EI!"-                      .   ~~n~



                                                                               ·--
                             SUNOANCE'l'Ef\ll1@<al;WhC!l\!.              ~~-u
                         .
                                                                               ,:,-.1;..,1.'




            Enter any additional internet-Information in the fol!oWing section
                                                                .
                             SERVl:CE PROVJDER                           SCREEN NAME                             ·.          &MAIL ADDRESS

        .
                                                                                                                 .                                   .
                     '                           .                                                                           '                   .
                                                                                                                                                 .
                             .                                                                 .

             .·.         .                                                                                  ••                     .        .·
                             .                   .   .          .·                                 .                                                         .
                                                          I                                            •·                                        .
                                                                                       .                                               .·
                                                                                       .                         .··
                                                                                                   .                   ·..                       .       .
        .                                                                      ..
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 24 of 61 PageID #: 6832
                                                                                                                    13996
                                                                                   1111m111111111111m 111111   ID
                                                                                      100000062.2363
        I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE. I HAVE CROSSED
        our ALL INFORMATION THAT JS INCORRECT OR OlfTDATED. I HAVE ADOE:D ALL CORRECT/OIi$
        AIID ALL IIEWINFORMATION. I UIIDE:RSTAND THAT FAIL/IIG TO PROVIDE THIS INFORMAT/011 OR
        PROV/D/IIG FALSE INFORMATION IS A FELONY.




                                                                                                   l)i17/~
        (x-Offender's Signature                                   Sex Offender's                     Date
                                                                   Name{print)
        \ ·,~     ,
            -..._,/




        THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE INFORMATION
        HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM WITHIN 10 DAYS OF RECEIPT IS A
        FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.



       Return to:
                      Division of Criminal Justice Services SOR
                                                         w



                      80 South Swan St
                      Albany. NY 12210
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 25 of 61 PageID #: 6833

                                                                                               llllllllllllllllll~IIH
                                                                                                 1000000,,92363
                                                                                                                        ,!D
                                                                                                                              13996
                                                                                                                                 •
                                                                                                                                  '




                                                        New York State Division of
                                                         Criminal Justice Services
             Michael C. Green
             Executirn Deputy Commissioner          Notice of Important Document

                            Thi.s is a time-sensitive fogal doc.ument FailureJorespo11d could res111t in
                            crimimll charges. If you need free translation, please call ~ l 8-457-316'1.
                            Thank yon.

            .Espafioi       Este documento legal tiene fee ha de vencimiento, La falia de respuesta puede
                            resultar en una querella penal. Sl necesita una traducci6ti gratuilll, llame al
            Spanish
                            5 I 8-457-3167. Muchus gracfos.

                            ~ ~ -ifrJi :s.l< flfHl!I §l i{ ® l't fill Jc-l'h
                                                                     Z- 'fl @l jfiiJ ~-IJ': ~-i&' J!lJ~ffi ~ o tm
        tSimplified         "'fti'llllll!~!l'l(t,Jfl!l~f't. w~Eg 518-457-3161. ~iM.
        Jchinese
        Kre)'Ol Ayisyen     S~ a sr yon, dokimMlegalki g~rr d~l~pou w respekte. Si w P" reponn sa ka
                            lakoz aki,.asyon kriminel. Si. w bezwen trndiksyon gratis, tanpri re!e nan 5 I 8-
            Haitian
            Creole          457'.Jl 67. Mesi.

                             I! presente e llll docUil)ento leMJe urgente. La mancata risposta puo dar luogo a
        ltaliano           . un procedimento penale. Per unalfaduzione gratuita, chiami il nmnero 51 &-
            Italian
                            457-3167. Grazie.                         .
        !
                             Of~g All]-~ cf-,.;;: ~'S:!'2] i'fZ:!'fu)L.jCf_ ~ l;t~f ii at:= ?§'i'-
                            '!3.1-f .:rr\lt ~St!'* ¾Ji:.t..tct,'f'-ft
                                                               . . \'J'2'JOI ~£~Ai'2:t~J8-457,
            Ktn'."ean
                            }l671i'.:l 0 ~ ~~f~f'GJA!.2..·?r J,f~Llct:

                            3-ro IOPlll\fl'leCKHlfAOl<J'MClrf, cwe6yrom1Iit 6e::l01'JfarareJibR?fO lTifHMa\Il:U!,
        lltissfan
                            HecnoeBl)eM€Hllbili oner }il'.O)KeT,nJm~eCTILK 1:fi~A~)tBJtell~l•- 1;::0110_Bti,Ql'O
                            o6mmemrn. Bena am., RY>KHJ,I focnnanrne yen yr.a 11epel!0J(il, TI03Bonlf1'e no
                            noMepy518-457-3167. Cnacn6o.




                                                               Paga- 6of6
_'/.:·:C~ /''· ,, ">: ''.''(:11"'7''. :'~"''':": :,; .;:, (t'.';';;:: ·'.:"s·:•.:,:'t'. ;:.;; ;'.''''.":"' ·~-;:,,:::''.. ·. \ '.X :· ;::,i':~·:.>:,.'\:l\;·:. ::s.'.,':·~ ' .'.'.:·.~--/~'-'r'-:->:,~'/'.~':.,.{. :,·>•:....·    ·'., ·/ ,, . : ,.· .. ··> .·..• ·...•
                             Case 2:06-cv-03136-JS .Document
                                                    -:..·-:,Tr. . . ·. 41-16 Filed 01/28/21 Page 26 of 61 PageID #: 6834
                                                  . . -.~..                      .. ,,',,•.
                                                                                                                   ..
                                                                                                                 .· '   ..



                                                                                                                   . .... .
                                      . . : _~




                                                                                                                                                                                                                        ..       .~:.::




                                                                                                                              ..:~rt!:: ••f.,:t;i}:·••                                                                                                                    I
                                                                                                                                                                              . .                     i.                ,•,




                                         .· .     \
                                                                                                                                                    ./?                                                                       ..... .



                                                  .... .. ..· .
                                                      _       _

                                                       n,: ··         JESSEFRIEOIMN
                                                                     \\••' • • . '•           •' • •   •'
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 27 of 61 PageID #: 6835
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 28 of 61 PageID #: 6836
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 29 of 61 PageID #: 6837
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 30 of 61 PageID #: 6838
                                                                                                                              13996
                                                                                     !I llilll!llllllill
                                                                                         1000000827369
                                                                                                         l l l llllll    ID

        I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE. I HAVE CROSSED
        OUT ALL INFORMATION THAT IS INCORRECT OR OUTDATED. I HAVE ADDED ALL CORRECTIONS
        AND ALL NEW INFORMATION. /UNDERSTAND THAT FAILJNG TO PROVIDE THIS INFORMATION OR
        PROVIDING FALSE INFORMATION IS A FELONY.

           (\
           \~---···
           7                                                                                                            • I
            e~ Offender's Signature                                 Sex Offender's                          Date


       CJ                                                            Name(print)




        THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE INFORMATION
        HAS CHANGED. FAILURE TO RETURN ALL PAGES DF THIS FORM WITHIN 10 DAYS OF RECEIPT IS A
        FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.




        Return to:
                     Division of Criminal Justice Services ~ SOR
                     80 South Swan St
                     Albany, NY 12210




                                                             f'age-50113-
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 31 of 61 PageID #: 6839
                                                                                                                                       j    ',   1
                                                                                                                                       !D:13996
                                                                                                         lll1IWll!rnlllll
                                                                                                             1000000827369
                                                                                                                          i!l 111111




                                                           New York State Division of
                                                            Criminal Justice Services:
         Michael C. Green
         Executive Deputy Comnlisslqncr                Notice oflmportant Document

                              This is a timecsensitive legal document. Failure t•tesporid could result in
         ENGLISH              criminal charges. If you need free translation, please call 518-457,3167,
                              Thank you,

         Espanol              Este documento legal tiene fecha de vencinilenl\). La falta de respuesta i?Uede
         Spanish
                              resultar en una querellapenaLSj necesita unafraducci6n gratuita, llru:ne al
                              518-457·3167, Muchas gracias.


                              Jx ~ --titi!5.t< ~ Mf§l :l ® 5zff: ::t1t. 1'"r !§] l{ or ii~ {f- 3li:tum•m!1i':, 1m
        Simplified            Jif/d~l')iii!jp,~al)lffllii\'ij!f , iff?ij/(E!,, 518-457,31670 i,Mi,M,
        Chines~
        l(reytil Ayis:j'~n    Sa a se yon dokiman legal ki gen dele pou w .n:spekte. Si w pa repotlll sa ka
         Haitian
                              lakoz aldzasyon. kriminel. Si w bezwen tradiksyon gratis, tanpri relc nanSJ8·
         Creole              j 457-3167. Mesi.                                                        ·
                             ' II pr~sente eun documento legate urgcnte, La mancata risposta puo darluogo a
        Italiano              un pr<:>cedimento penale. Per una traduzione gratl)ita, chiami il.numero 518-
         ItaJian              457-3167, Grazie. ·

                             . 01~:: All!-~ t:f!yi{= \!;f'!;:jl?.) ea~Llct gg~xl
                                                             ;,   ,        ,   ,    :,
                                                                                   ,'   ,
                                                                                          :?.t:: ~ij?-
                                                                                            ,   ,    '

                               tlAfJ1\U':;; Is~ :9' Zl€tl-1Cf 'i':.iic \!j'<:JOI ~,<?tfAJ'c!, '.>18-4~7-
         Korean
                               31.67 \!j£ia ~!!fsf{;JAfQ.. ~,1.1~1-lcf.

                              $wo J,>j)n,t(Ilqe10~ll. ,!IOK)'Mem,.-rpe6y.J.?!Illill: •6eJo-r11araTeJ.lt,)!o ro. B!Il!Mrunrl!,
        Russian
                              HeCBOeBpeMeu;r1,1li OT!le'.f ~l_O)!(er llpl!Becm K_\Jpe11iHBJ!C!JHJOYfO!!OBHOI'O
                              061mue1m,r, Bemr B<h'I! lly>l<Ht,! 6ecrr)la'rru,re ycnyrii nepeao11a, nrosoume no
                              aoMepy 518-457-3167, Cnacn6o,
                                                                                                                                                        :~·:/~:f.;.:~-:l<·?·\ <•1: ~-:.r.:,1::~:/t',1:·•-~f:;~lf).'.\F:·:?:::·?·.:
                                                             . :··.:;/::.:·:..,; ,,..:•::•.:....-.:·;· .... ::;J ~·•·'); •·~•.:::1 ·~•.Y:·.:f<•·t ·:1{·.~
                                                                                ·.. ·:::,·•·:: ·..:. .·<::::..:,•.·._.·.: ··. ,;··.· :):·::·:·::·:.~·:; ;;.;)(:,:;·~;:..,·\:":'.\'""
                                                                                                                                                                               "\ ."".'·::;..,
                                                                                                                                                                                           / "'
                                                                                                                                                                                              :·r"'::.°~.,..
                                                                                                                                                                                                         ;··'"'
                                                                                                                                                                                                             ··---..-.,.-;---~.......,.-------.,......-
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 32 of 61 PageID #: 6840
                              ·. .        ·.·
                                ..,. .:




                                                .     .                .        :
                                                                                      ..

              .~                            ·t1~~ui~c - 2.    r~r t~·~s.
          . .:.··..: · . .
 r . t-·· - ·
 ?.




 t . ·.· .
 ;.;;: :•·
 f.. . ·. .
 ,: .. <·.
 I


  .. ·...


 I
       ... :·• ..
                                          . •JESSE FRiEDMAN .
     :.,.:.. .
     ,.·.··.·
 ,,.,.... .
 t
 i                      ·Eronr..
                             fl.E' \ >Ar.no~ Add(essVeidicati6r{ .
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 33 of 61 PageID #: 6841
                . ...__,._.? ,~:\·;:•,·: ;.-;,,_?::. ':\~·, :···~_.;··.. ;-·'i:t\t:Btr:{r- \~~-<~~?r· t:·~ . ;i•~-:;-'.~-1~f:·;.,;t_~.·_..r·:;;. ;.·_:\1r, ...r~
Case 2:06-cv-03136-JS
                .: ..                   Document                        41-16::•}_Filed
                                                          : _..,~:-i~-~=~j~.                                 01/28/21
                                                                                         .-·:::·_.,_· ::·.::·/·!c;Y .-.·.. /·              Page 34 of 61 PageID #: 6842
 ;
  I

            .- _- •_;
            - -·-




  s. ··                            :._cm .
  !·. :,.




 I
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 35 of 61 PageID #: 6843
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 36 of 61 PageID #: 6844
                                                                                                             1013996
                                                                                   1111m111m1111111111
                                                                                     1000000%2382        .
       I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURA TE. I HAVE CROSSED
       OUT ALL JNFORMATION THAT IS INCORRECT OR OUTDATED. I HAVE ADDED ALL CORRECTIONS
       AND ALL NEW INFORMAT/ON. I UNDERSTAND THAT FAILING TO PROVIDE THIS INFORMATION OR
       PROVIOING FALSE INFORMA T/ON IS A FELONY.




                                                                  Sex Offender's
                                                                   Name(print)



        THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE INFORMATION
        HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM WlTHIN 10 DAYS OF RECEIPT IS A
        FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.




       Return to:
                    Division of Criminal Justice Services - SOR
                    80 South Swan St
                    Albany, NY 12210
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 37 of 61 PageID #: 6845

                                                                                               11 IIIIIIIIIHllllll
                                                                                                   1000000962382
                                                                                                                   11   l


                                                              New York State Division of
                                                               Criminal Justice Services
           Michael C. 0reen
           Executive Deputy Commissioner              Notice of Important Document

                           This is a time-sensitive legal document Failure to respond could result in
          ENGL!SH          criminal charges. If you need free translation, please call 5!8--41.7-3384.
                           Thaukyou.                 ·

          llspafiol        Este documento legal tiene fecha de veneimiento. La faltade respuesta puede
                           resultar en una querella penal. SJ necesita una traducci6n gratuita, liame al
           Spanish
                            518-417-3384. Muchas gracias.

          /ill{<'!'        Jz!'i! --@~~llJ'UIJl l§!;li (ii)5:i.;~:SZ i'f. ~ -f 1§11!iiJ l1!I~!~J»:Jf\l.$1il~. AA
          Simplified       m~~ili!YisJllillll!if-flf. il?t:RE!! s1s.417.33s4. ~l&t.
          Chinese                                                                      .         .                       .
          Kreyof Ayisyen   Sa a se yon dokitnan legal kl gen dele pou wrespekte. $i .w pa repo1111 sa ka
                           lakoz akizasyon krlminel. Si w bezwen tradiksyon gratis, tanpri rele nan 5 I 8,
          Haitian
          Creole           417-3384. Mesi.
                                                      .                                              .

                           11 presente eun doC).ll!lenta legale urgente. La maueata risposta puo dar ]\logo a
          rtaliatio        Utl prncedimenta penale: Per una fraduzlone gratuita, chiami ii uumero 51 8,
           Italian         417-3384. Grazie.

                           01;;.!:: Allfi: c:fl'/fe JJ;j;;q'i:) -[l'c:J'?JL..!C:f. §:'i;rii}X[ Et:: ~¥-
      .. !tiil 01
      .                                             *
                           ~Af:il\$rii ~tt ~,'~L..lct. ¥~ \!:J'2:iOI iJRa}Al'2'!, 518-417-
          Korean           3384 >;!:!.Q..s! :c:!s!l-tlrilA!.2_. ~Att!"L..lc:J-.
      .               .                .        .   ...·                   .
      _ Pycckm'.t          3TO rop~!Jlll'ICCl(l!~ .l10I<}'MeR:!:, Tpeoy!Oll\l!ll Oe3PT/lara1eru,noro Bl!l!Mrum_~.
      .
                           Heonoe~peMCHl{l,lR _0'.rllCT MOlil:et JJPH»e<>TU K llP")lbl!ai!e1m10 yrOJ!OBHO(O
          Russian
                           06n0:1£e1£Hl!. Ecmi MMMJ.'Jl<l"!l,l 6ecrw=e YC,'1):'I1! n:epeao;,ia, no3n•l!rrre no
                           imMepy 5!8-4l7-33M, Cnaen\'io.
      .
                    ..                     ·.                                                                       ..
              ~
                                                       ,'.-    ,   ,   ,


                                                                                .                               '
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 38 of 61 PageID #: 6846
                                                                                   ',,:':f·'', :,,",''•·.. ,• /.• '.':~·'! .......

Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 39 of 61 PageID #: 6847
 ''"··\'! •;• _·-r · yn'-'.}.'!,·.\;'. i tf i·,?):}rY!)?;2??"'.i_:~~
                                                                   ·-:_r_:_;~:~~-::~?~:fi;:: ~Y.~~--:.' .'2~/::S:~?\l•:,~::)(}'/' ,]Y:'~:" '.\o''.J''./7 ;,;'/,'V'-?:'''/>
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 40 of 61 PageID #: 6848
                                                             .                      ·: .;-;:.-~ ·.
                                                                                               : ~..~-        /'f:··   ·-



                                                                                                                                                               :jJlfJllfllllll!llllltl!illIf:.·io :_11;1(; ·•
                                                                                                              l~O\.~HU l -46 .                                                                     · ·... · ··. · ·
                       ..-~~--:---,..- ~ , - - - - -- ----r."':----+~---',...,..-~,.:..,-...,,...:::::.,...:.+"-~:i-..-.,
                   1·


   :•,




                                                                                                                                                                                                                        !
                                                                                                                                                                                                                      -. :




                  ,1
                       r.--:--:--:-~- 0:-,,..,.-.-....,..-.,.....,-.-...,,..-......,...;....,.-'--;,,-.-.----,,;--;-1-'-:---,,--,..,.,...,.-...,....-':,-,,--,-o..;...-;.-;-:...,..-,;:....-...;..-1




               . HIGHEREPUOATION !NF.ORt,<fATlOtf. ·. .                                             .        ,•'• '•,•' .   . ·. •'          . .., . ,· '• .
                .Higher tldu'c:ation,lnclud?S:.f,~Y.2 -~ '4_i.ea(coi!~~s
                   . .         .               .        .. .       . . ·.· ·. ..   . .. ·.
                                                                                                  ?! 2f}y-y'adf '?_r vo_cai~n~I si.h~9rsJ;./ ·
                                                                                             . ..... ... :_.--.. ·:, ·.. ·'.--:· ..... ·.. .. :·• .. .... ;~-:; ·:.
                                                                                                         _    ·.'·                      -~


                                                                                             ,•·   . ·- ·-,.:/~~--
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 41 of 61 PageID #: 6849
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 42 of 61 PageID #: 6850
                                                                                                             13996
                                                                          11111111111111111111111rn1rn1 !D
                                                                             1()0(;0011121'16

       I CERTIFY THAT THE INFORl,IATION ON THIS FORM IS COMPLETE AND ACCURATE./ HAVE CROSSED
       OUT ALL INFORMATION THAT IS INCORRECT OR OUTDATED. I HAVE ADDED ALL CORRECTIONS
       AND ALL NEW INFORMATION. J UNDERSTAND THAT FAILING TO PROVIDE THIS INFORMA TfON OR
       PROVIDING FALSE INFORMATION IS A FELONY.




                                                                                           .Li/ 1&;
                                                                                             Date
                                                                                                  2




       THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE INFORMATION
       HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM WITHIN 10 DAYS OF RECEIPT IS A
       FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.



       Return to:
                    Division of Crlrninat Justice Services - SOR
                    80 South &Nan St
                    Albany, NY 12210
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 43 of 61 PageID #: 6851


                                                                                                                                     II llnllllllll!lll\lllll
                                                                                                                                         100Cf}Ol 112146
                                                                                                                                                              lilml



            ~ ~ K -..
           ~ A n Registry
                                j_s_e__ x o_f_fender
                                                                         Ne\y York Statfl)ivisioll of
                                                                          Criminal Justice Services
            i\Hchaef C. _Qr(;en
            EK<::cutive Deputy Commiss.!one:r                      Notice of Importarit Document

        ~-·~----,f"'T~h"'1s"",1'"s_a_t_i,.._m-e~-,-,e-11-:si"'tiv_e_·l,-e-gul-:-,d,-oc-·u""m-,.e~n._t'"'r1""~ccil:-u-te_to__-,_-."~,~-p""on_d,-c-o"'"u""ld'"rc~~-suftfii"~1•
                                                                                                                                                                      •. ·
         ENGL)S!I               cnnunal cnarges. If you need free trarrslatmn, please call .51 &-411-3384. • · ·
                                Thank you.                                                                                                                                 l
                                     Este doc,rtnen1olcgal·,icne foclta de vencimiento. La falta de respuestapiiede .
                                     resultar en una querella penal. Si necesita una traduccion gratuit:i, ll;i.me al
            Spanish
                                      5 l 8-417-3384 Muchas graci,t1.

                                                           m
                                     Jz;: ~..:. ,fj}]l! >1< M!ID~           ®~~xff.
                                                                           1'T 1§11rqr ~g {f J&~.lfll$"llil~"'. ,® ·
           Simplified                ~fl~JIJ;,';~ll.\Jllfflw1't-' iii~~ 51&417-33840 i!h!t,
           Chinese

           krey61 Ayi;ye,;•1"sa a. st; ~on dokima,n_'.egaf k._i. gen__.dc·l·c pou ';/_espekte. Si wpa.repon._n_. •.'_'.·-~.a
               .,            lakoz akizasyon krmuneL S, w bezwen trad1Ksyon gratis, tanprrrele. natr ;,18,
            !larhan
           ·creole,        - 417'",84
                               . -~;;,   . lv1" :
                                           L v:Sl.


                                    ll prcsente .e un qocumcnto.!egaleµrgertte, La mancata risposta puo dar )ubgo a
       jll,,tiano                   Utt ptocediinenta pcnale. l'cr .una.traduziouc gratuita.,chiami ii numero 5_1&-
       ,                            417-3384. Ornzie.
       l rtalian

       Ii~~------1-----,-----~---------.....                       ----------1I
               01~:: A!?.!'~ cf!yl,e 1t1:s:tl!!eZ::!~t...1c1-.@-•~f1tft:Le!'e ?a-'?'
                               1·
           ~'so-J                   'i'IM.:il-W~ 1?lt*5?1€JL-!Cf,!¥.il1. \l:!4:lOI 'fi,/R-sFAI~, 518-417•                                                               I
           Korc<'n                  3::)84   \l:! o .s :;;j:'if-sf{;JAl.2. ~~f~L-Jcf.                                                                                    j
                                    fto lOPl;lftH'.tfecI<ilii 'A_OKYMiur,,- ;I?cf:iy1oir\Hli 6~3-0't11at:areJ1i;nmxt 8BJ1Mfil{}ia.'
                                    Hc:cnci_Csp~MCHH~ltl cn:aer- ~tOJK~T•Tfl,~c:rn K J1_p_~i\~~JJCilmo. ;rr,011orrt6ro
        Russian
                                    p61r1:xn_:HHJ1~. EC!Iff: B_i:1¥: HJIJI~U»l 6~cnmrtHhie_ y c..n:yr,tt;,nej)CBOn:a, -+J03'RO.Hll1.;e' ,TI 0
                                    HOMepy 5!~,417,33&4. C1monfo.
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 44 of 61 PageID #: 6852




        ..   -
 ! ;·




                 ··.·. i=roihi
 j ..
                  .R~; •..•.·Anr.iiaJAqcirr-ss V\i!t/fice~0!1




             · ; 1Ns~ud10,Ns: .··
                       / .; ·•>R.eview each line orhi;~irn~t191i.Qn.jhis fQhTi~a~fuily~ .•.
                                                                                    0
                                                                                                     < } ; /}(
                        : • ·. If Y9U {ind any i~MrJilltOO thati; lri~o~t:~r-~~td~tl.l.i C!'QSS out i~correct or ou'tqated .
                                 ..illfotn1atlon with a sfngle line.',           . ·. ·                    ·                                           ,_.               ·· · ·;   ,
                                 .+~•ftl~f~~~?.~ttt~1~t.ttr~?.~1:i!.~~tMttttt~1t~•~:~}~t~\~~i!.~N;:;.

 vc: ,;: ,~:l!~~~::::;f:lrlfjiiw!r              '      ..         ·>::;\://:.(   ., , ..:··, ·.:··;.: .,       :~:··./.::~..-..-::..:~.:·:::·< /;:.-·/ J.:··.::·:· /: .,.;,




                                                                                                                                                                                                , 'Wi'1· f:!:!~i!l!ll!.
                                                                                                                                                                                       ...·:··:,·::.· ···:,.: :.·.·.:.'..•·.:.•,·.·:,:..·..,·.·..•·.:· ...·,.•.·.·.··..,·.·.,·: ·:·...;•~ -·.·:-~-::,/
                                                                                                                                                                                                                                                                                        (;', ;_,:
                                                                                                                                                                                                                                                                                                         .'·:-;;:•:·;,:_:.
                                                                                                                                                                                                                                                                                                                :( ..:;
                                                                                  ·:.·    . . · . ···
                                                                                     P~9• · \ <>f 6 ·
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 45 of 61 PageID #: 6853
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 46 of 61 PageID #: 6854
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 47 of 61 PageID #: 6855
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 48 of 61 PageID #: 6856

                                                                           1111111m1111rn1111111111111111 ID lJ"%
                                                                               i00000'1264i16'
        1 CERTJFY THAT THE lNFORMATlON ON THIS FORM JS COMPLETE AND ACCURATE. 1 HAVE CROSSED
        OUT ALL INFORMATJON THAT!$ lNCORRECT OR OUTDATED. I HAVE ADDED ALL CORRECTIONS
        AND ALL NEW lNFORMATION. I UNDERSTAND THAT FAlLJNG TO PROVIDE THlS INFORMATION OR
        PROVIDJNG FALSE INFORMATION IS A FELONY.




                                                                                             Date




        THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED El/EN IF NONE OF THE INFORMATION
        HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM WITHIN 10 DAYS OF RECEIPT IS A
        FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.



        Return to:
                     Division of Criminal Justice Services - SOR
                     80 South Swan St
                     Albany, NY 12210




                                                            Puge,-5of6
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 49 of 61 PageID #: 6857
                                                                                                                                     lD:!3996
                                                                                                        ~1111m1111m1111111111111,i
                                                                                                            10()00()1264116




                                 Sex Offender
                                 Registry                   New York State Division of
                                                             Criminal Justice Services
              Michael C. Green
             'Executive Deputy Commissioner              Notice ofJmportant Document

                                 This is a time-sensitive legal document Failure to respond could result in
             ENGLISH
                                 crln)inul charges. If you need free translation, pkiase call 5!8-4l 7-33S4.
                                 Thank you.
                                                     .
             Espnfiol            Este documenlo legal tiene fecha de vencimiento .. La fal!a de respuesta puede
        ii                       resultar en una querella penal. Sfriecesita una traduce.ion gratuita, !lame al
        1J Spanish                518-4 I 7-3384. l'viuchas graeias.
        r,
        1               -                                                                                                   -
         .®Jt"'r:.               ir. Ji½-fft ~ ;J< lllUl/l 1§11! il\J ;!1$Jt l1t-, 1''f t1ll !Ii iiT Ii~~~f!i\:7!11Jffil!!c mi
         Simplified              ,m.,~~~fE~il\Jllill~-i1t-, wr&E!!; sis-417-33&4, iR'/iM.
             Chines€"                                                                       .                         ..
         Kreyl);\ Ayisyen        Sa a se yon dokiman legal ki gen ddc pou w respekte. Si w pa repo.ru1 sa .ka
        ..                       lakoz akizasyon krimini:l. Si w.hezwen tradiksyon gratis, tanpri rele nan 5 l 8-
             Haitttrn
             Creole              417-3384. Mesi.
                                                                                      .

                                 ll presente eun documento legale urgente; La maneata risposta puo dar luogo a
             Italiano            un procedimcnto petJale, Per una traduzione gratuita, chian)i il numero 518-
             Italian
                                 417-3384. Grazie.
                                                                                                .

                               ol?;!::'. All.I-;;;; cf.!¥-!:: 's1~\?..! l'ecl'a./LlcL §'i:ftfxl er:: ~T
         i!-~o-J            -l ~Af.:il\U"~      g-wJ- "i' V~Llcf. '¥.ii 't:!~OI WRtfAll2:f, 5!8-417-                                  l
                            I                                                                       .
             Korean          1
                                 3384 't]O!E_   'Els,ftf-{;JAl:2.. YN~LICL

                                 3-ro fOJ?H,rµp:recn:.a:ii AOKyMem, 1pe6yrou(,nH 6eJotnara:re.nbnoro BRHMamur.
                                 HecBOeBpeMeiiHhffi 0Tl3CT MO)B'.~_JlpUBCCT1J:K npeJJ,pJIB.!leHEJIQ YtOil0BHOt0:
        .Russian
                                 o6mrnemrn., Benn BaM HY?K!!1I 6;,cmrarnh!e )'CJl)'<H' nepeBO,na, no3B0!ll!Te !10
                                 HOMepy 5l8-4l7-3384. Cnacn6o.




                                                          00
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 50 of 61 PageID #: 6858

                                                                                                        liHlmllllUIIHtm11
                                                                                                          ~ 000001572541




        .J'~ ISex Offender
        ~Tt               I Reglstry


        To          JE.5Sf FRIIWMAN                                                                           November 25. 2018
                                                                                                              Qlfender ID. 13996




        From:       Sex Offender Registry Unit. NYS Division of Crtminal J\lstiCe Se!Vices

        RE:         Annual Address Vemication

                                 Sex Offender Registry Annual A~dress Verification Form


        The Sex Offender Regist<a!ion Ad (SORA) requl<es you to rev~w. updme~ al)d sign this Annual ACl(Jress              .
        Verificatioo Fonn and ma~ lhls form backto the Division of Criminal Jus1i0$ Setvlces within .10 oays from receipt
        oflhis form. You must do thiswnelher or not you have reported updated [nformatiafl to parole, proba\iori or a
        law enfOfcement agency. lt you aHend, are eilrolteti a( reside at, or are employed at <'\r..yinsti(iltlco of higMr
        educatlen, you musf p!'Ollkle Ina! information on ihis form. You must also rep?ft your inteme\ service provider(s).
         a!I sCfeen names. all e.mail aoaresses ~nd all o!her-informatlon listed on the Com,. lfyou are a~vet 2 or:l sl3x
         ofiender, yo\, most report the name and address o1 all employers.

        INSTRUCTIONS;

                •     Review each line of Information on this form carefuily.
                •
                      Information With a single line.
                                                                        o,
                      If you find any infoonation that Is incorreet outaate-d, cross .oii( lncorreet or outdated
                                                                         · · ·       • ·. · · ·             ·
                •     EiTte,r any corrections or any new/addltJooat infwmatlon in UJ, _blank boxes provided.

        THIS FORM, MUST ae SIGNED ANPALL PAGE$ RETURNED EVEN IF NP~eO.F Tl-IE INFORt,,ATION

        ~:co~~J~:~~:u~~°iNR~~~t~i~SAO!l~~i~:.~~~~ii~;~f-RECBPT                                                          JSA

        Please contact tne Sex Offender Registry at 518-41 r•33$4 with aoy qtJestion~ about this form.




                                                                               I ~•1-- 1::~1
                                                            fiRST.~ME .

                                                               .JESSE


         OTHER NAMES                          .         .        ·      .      ·.
         Enter any aliases, nick.name, or o!her 11ame.~ used in the follow.in   section,
                                                                          .:.;,,.,"--,,;....,;.....;......,~------- --~


                                                                                                                                   l

 --------------------------····· --·····                                                     ... . ..
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 51 of 61 PageID #: 6859

                                                                                                                                  11111111111111111!
                                                                                                                                       tOOOOOtS:72647
                                                                                                                                                             ~Ill(
        PHYSICAL ATTRIBUTES
                                               ..· ttEIGHT                                               H.AtR   ..SYl':S              GLASSES
                                                                                                                       ·Blw




        $CARSIMARKS!TATTO_
                         OS



        f1--n-te_,_a_n_y_o_th_e_,_•s_c-ar_s/_m_a_r_k.s:_/l:_a_tt_oo_s.______,_,_....;_________                                    ~~~-----j
        PRIMARY AODRSSS
        Primal)' address is tho address where ou li'ie most ortlle time.



          1



                                                                                                                                                                    -
                                                                                                                                                     .. "~.;,\>?- ...
                                                                                                                                                             ....


        SECONDARY ADDRESS
        Secondary Address is the ad<lress where you live some of1he-time, .

        Enter any add,tionat Secondaiy A<idress in the fol ow100 s.eci\on
                                                                 KlJll!Uli"4'1;tcl;IJ'.t.P_1:                                            0'\'Y


         1
                      STAT£
                                          !               21P
                                                                            l                     ·CO!Jkf'Y                            =~T}f\'

                                          !                                 I
              fifffl pt""' I:!<!~ •.• >
              lf~ !lb,:~ adcf~':!-~ ts.on~ :.e:mt~llf a ~ 9 ( \.l>t U/U~(.$1:~.~                ~: ~~
                                                                 ! • -.m,'$T!lfi6TIAl'1                                                  ClfY
                                          .                                                                                                          .
         .2
                      STJITii
                                          !              .:m'
                                                                            I.                    ~lb(lV· .
                                                                                                                  {
                                                                                                                                       ci:li,ij'NW

                                          I                                :1                                    ··:
              ert.r~•'- ...)                                                                                      :;.
                                                                                                                        ·.

              l~~·tt'OWH~~~ba\ tt-.o~:; 11J:tola~go•tV~lt'i-~ r,:tj~




        P<). BOX ADDRESS                       .                                                                              .    .       .             .
        PO ~Ol< Addt~~ i~ at1ow~t1 if mail ~onot t>e ~ livered to the primary a!l~s.PO 6i)x Mw.ess must be
        approved by tl)e Post Master and_Law Enfcircemer)l                                .

        Errter anyPO BOX rnrormat:on in the fol!oYJing se.ctiqn · ·
                                                                       . ·~ ecx:-




        EMPLOYMENT INFORMATlON .
                                              · !!J)p,t:<:>'ll!~HAl,!I;.
                                                   ..        .         .
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 52 of 61 PageID #: 6860

      f                                                                                                                                                           li!IIHllllllll!l!HIIII
                                                                                                                                                                    · 1000001572647
                                                                                                                                                                                                      99
                                                                                                                                                                                                 ll):!3 {


                                                                                                                                                                                 .M~".f-cr,¥t'r.:~
                                                                                                                                                                                     <-      r1tri!




          E.iiter any additional errwloyme<1t infomlation ifl !he following section
                                                     51.l!'LOV ~fl'& i;JV,oe                                                                    .,iut,19ER;Sfflll1IT1AP1"



           1
                                       crrv                         I      S7J\'ffi
                                                                                            I    ZIP                                COOOTY                            I       cou11r1tv

                                                                    I                       !                                                                         I
                ff~ W°-/4Vtf ltC".d(4SS ·1!i Wt ~    c.am~ ot a Co~Q0 or~nw.y,e«.i.- l~ ,am~
                                                     cMPt.~Y!!R'S !iAME                                                                         ·>1\JMD!i'f\1$:tllE!,;TlAPT


           2
                                       ¢iTf
                                                                    I          STJ\TI!
                                                                                            l    .Zl?.                              GOl,/Nl"(                         I       COU!ffllY

                                                                    I                       l                                                                         1
                U ~ o.t>O'.>e A~ft-Z.-'l is on th& eo·~ J1.cf a~~~ Un11;t,s1\)',~~f its-nsrr.,n




          HIGHER EDUCATION INFORMATION
          Higner education includes any 2 Q( 4 year colleges or any tracte or ,,ocational schools.


          Emer any addi!ional educalion information in the foHowing section
                                                        s,;oof)~NA""'                                                                            NUMll~fl/SmEIITIAP'/


           1
                                       c,·rv
                                                                    I          6TI\Tm       I    %1?                                    t'l)l»IT.Y .                  I       OQVNll\Y

                                                                    l                       I                                                                         I
                ~--~~I)' A~~~, e.!'!,,,ll.)ytP~r-:tcf l;t:1·01~m                                                                           Che\.-~1.1:~,(l
                r ,~mr,,e                                                       ':'gJ~..:
                                                                                                                                           D       E~
                                                                                                                                           D· ·•mi:><"""
                                                                                                                                            ti · •.m,rl<>r.;;
                                                        ~W<Mll                                                                                  m>MIIM/;11!\li.ETIAl'T


            2
                                       crn                          I          STAlt: .
                                                                                            I    w•:                                ~llNT'I'                          l       COUHTIIY

                                                                    I                       -1                                                                        1
                ~'""'"""""",&r~meeiv,f,_ .                                                                                                  C~nt'llt
                ~-.0a1o                                                         To O:ttt-
                                                                                                                                           •0      );:,....,, .
                                                                                                                                                    \;!f'?OtO<t
                                                                                                                                            tr / I ~ .

          VEHICLE INFORMATION
          lr.fo.r.rnalion o(any vehici~.lhat
                                                     MAl<E



                                                    cl · .,
                                                                  u own Of drive.

                                                                                                         ·.
                                                                                                               COLOR·
                                                                                                              ··..         .
                                                                                                          /\lvti>lfliJMISlllie; .
                                                                                                                                    I
                                                                                                                                                ..                -
                                                                                                                                                                  -               ..
 I                                                  . 'ti 'pd f"
                                                                                                                                    I                             -
 l•
 !
          .En!er any adoifionai vehicte in!omlation .in tf)e foJ!owinq $eG\iOn
                   ~loAR                             MAKE.                            1/!00Et:                 COL.OR                     lJ<:PtA'm                 STAT!:


 i

 I
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 53 of 61 PageID #: 6861




        DRIVER'S LICENSE INFORMA TION
                                                       ISSUtOO STl\lE




        Enter any additional driver's license intormaocn in 1he followin<J tec.!iori
            DRIVER'S LICENSE NUMBER                    !~SUING STATE




        INTERNET INFORMATION

        SERVICE PROVIDER
                                     SERVICE PROVll)j,R

                                ~ . c < : i tJ1Ml!N1CA.,TIOH                                ~Wct<t.~~



                               Of' +c,..._1.i"""'-             -····
                                                      ('l--.f1.......~                         <-oo:4.
                                 I


        SCREEN NAME
                                                                                       '!

                                                      ----------i!',,..
                                                                                       I

        ~---------f_R_E_5,J_s_s_sE_.                                                          ,=-
                                                                                               " ·- .. ~1,1f
                                                                                       .                  .




        E-MAIL ADDRESS
                           E-MAIL ADDRESS




        Ent~r any additional Inter.net info.rmalion in !he (,otlo'l{in;J .SeCIIOi'.1
                    !iifiR\IICI: PR9VIOER                                S ~ NA!.ie                            E-IAAIL AOORESS




                                                                                                                                   .,
                                                                                                                                    'i
                                                                                                                                 .. ~
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 54 of 61 PageID #: 6862

     {                                                                                       m1nm11111111111rn11111111   ID IJYO,
                                                                                                 i 000001572647
          I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE. I HA VE CROSS£D
          OUT ALL INFORMATION THAT IS INCORRECT OR OUTDATED. J HAVE ADDED ALL CORRECTIONS
          AND ALL NEW INFORMATION. I UNDERSTAND THAT FAILING TO PROVIDE THIS INFORMATION OR
          PROVIDING FALSE INFORMA TlON JS A FELONY.




          ~~~::::::c::::::~===:--===:]-je                                I>i:_   F,,~e J":"½c,                 f I/ :<'T-/J.JI'{
                                                                                                                T       I
                                                                    Sex Offender's                             Date
                                                                     Name(print)




         THIS FORM MUST BE SIGNED AND All PAGES RETURNED EVEN IF NONE OF THE INFORMATION
         HAS CHANGED. FAILURE TO RETURN All PAGES OF THIS FORM WITHIN 10 DAYS OF RECEIPT IS A
         FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.




         Return to:
                      Division of Criminal Justice Services - SOR
                      80 South Swan St
                      Albany, NY 12210
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 55 of 61 PageID #: 6863
                                                                                                                                              IDTVN(
                                                                                                           Ill llilllllllllllll
                                                                                                                i  000001572647
                                                                                                                                l l l WI 1·     \




                                               New York State
                                               Notice of Important Document

                             This is a tinte-sensitivc- legai document. Failure to respond cou!d n.•sttlt in
             ENGUSU          criminal charges, lf you 11et.-'O free tnuulation, please call 518-457~3167.
                             Tiwuk you.

             Espdol          Estc <locnmcnto legal tic.nc fee ha <le wnclmienlo. La fah,, de t~pucsta pvcJc
                             n,.,-suh.ar en una querel!a penat Si ncce~ifa una rra<lw.::ciOn gratuito, Hame al
              S:p-an~b
                             518-4:57-3167. Mudmsgntda:-,.

             L41ft:::t:      ~Ji\-ffi~'1<!1UllJ!lll:llll'Ji;/;;~:lcJ'l'. 1'i"§l:ll1if ~~~l:!tlltlfil~,                 PO
             Simplified      Jltj!l!\\li~!I,~ll'Jil!Ji!Hf . l,il:!t!1l, 5 I8-457-3 I67, iMt!!.
             Chltt~s!.!
             Krey-Of ;\~isycn Saa se yon dokiman kga! !d gen dele' pou w rcspcklc's St w pa rep-mm sa k.a
                             lakoz aktw:syon krimin'CI. S:i W' bezwcn tradiksyon _gratis, tan.pri rde nan 5 U{-
              Haitian
              Creok
                             457*31(,7. M~si.

              alt"i:4        cl~>mll>!<C,~ ~~ '1111! cli.l ;\;1:1<1 ill &Fi~ ~ i l '11<!! ~
             Bengali         'llGl! Z'.iil"fi1H ~ ~ (9K'o<>l'[lP, «il 5!8-457,3107 '1'l:1l ('llili1:~I
                             l:fifJ<lJlf I
                             01"-!@AIZ!il Cf'l'e 1!1'4£1 g?:J\lJL1Cf.~~,x1 r,e ?'i'?- ~"111-.i
             ~~fr!           ~ ~~  T' x.!_gqq, -'¥ft :z:l~Ol 1iJRi1:fAl'c!t 5!8~457<{!67 ~2.£ ~~t
              Kore,ut        i,f¢:l.!.l2, ~A}llILICf.

             f')wi.:Mii      J;o l-OpUZi_H'leC1rni1 ,llOK)'\1CHL 'l'pe6yl0tnttll f)e'30TJ!afa'fe;!bHOH) BfH!M.:IHH>L
                             HccaoeaperiH!HHMtt oner \toth'L"t npmiccru .If npen1;,iumeHHK! yro.1<_Hmom
             Rusrian
                             ofom»CHlUI.     Ecmt   RllM HJ&llhl fiecnnaTHhlC   YCJJ)lfU nepeUOJlf\, ll01BO»Hre no
                             HOMepy 518-457~3 !67. Coacofio.

                                                                                                                                                       i•




                                                               Page-So.16
      Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 56 of 61 PageID #: 6864

                                                                                                                        I
                                                                                             111 11m1111111m111111tlll l Ill
                                                                                                  1000001718702
                                                                                                                                ID:l399t




 4            RK
             :ATE
                     Sex Offender
                     Registry




To:         JESSE FRIEDMAN                                                                           Novem~er 25, 2020
                                                                                                     Offender ID: 13996




From:       Sex Offender Registry Unit, NYS Division of Criminal Justice Seivices
RE:         Annual Address Verification

                          Sex Offender Registry Annual Address Verification Form


 The Sex Offender Registration Act {SORA) requires you to review, update, and sign this Annual Address
 Verification Form and mail this form back to the Division of Criminal Justice Services w ithin 10 days from receipt
 of this form. You must do this whether or not you have reported updated ihformation to parole, probation or a
-law enforcement agency. If you attend, are enrolled at, reside at, or are employeo at any insiitution of higher
 education, you must provide that information on this form. You must also report your internet service provider(s),
 all screen names, all e-mail addresses and all other information listed ori the form. If you are a level 2 o.r 3 sex
 offender, you must report the name and address of all employers.

INSTRUCTIONS:

        •    Review each line of information on this form carefully.      .
        •    If you find any information that is. incorrect or outdated, cross out Incorrect or outdated
             information with a single line.                                 ·
        •    Enter any corrections or any new/additional information        in the blank boxes provided. .
THIS FORM MUST BE SIGNED ANO ALL PAGES RETURNED EVEN ,IF NONE OF THE_INFORMATION
HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM WITHIN 10 OAYS OF RECEIPT IS A
FELONYAND MAY ~SULT IN THE ISSUANCE OF AWARRANT FOR YOUR ARREST_.

Please contact the Sex Offender Registry at 518-41773384 w ith any questions about this form.



O_FFENDER INFORMATION
                    LAST NAME                      FIRST NAME             MIDDL_E            SSN
                                                                                                                 Make
                    FRIEDMAN                         JESSE                                                       oorrectlo ns

                                                                                                                 <-here



OTHER NAMES
Enter any aliases, nick names or other names used in the following section.




                                                        Page• 1 of6
         Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 57 of 61 PageID #: 6865
                                                                                                                                                                           ID:)399E
                                                                                                                                      11111111111111111111Hlllltll 111
                                                                                                                                           1000001718702
    PHYSICAL ATTRIBU TES
                                             HEIGHT                    WEIGHT                       HAIR                       EYES        GLASSES
                                               508                        153                       Brown                      Blue           YES                M&ke correct~s-




    SCARS/MARKSffATTOOS

    Enter any other scars/marks/tattoos.




    PRJMARY ADDRESS ·
    Primary address is ihe address where ou live most of the time,




     1


                                                                                                                                                         Make corrections
                                                                                                                                                             <-        he:-e
             Phone# at ltiis address:                                            Erne, phone ti rorrection here •.. ,

             Name of College I University:




    SECONDARY ADDRESS
    Secondary Address is the address where you live some of the time.

    Enter any additional Secondary Address in the following section
                                                          NUMBER/STREET/A PT                                                                 CITY

                                                                                       :-:
     1
                    STATE                         ZIP                                        c.o UNTY                                     COUNTRY



         Enter phone It here·•-"
         If. the ab<,v(i address is on
                      . . .
                                         the campus of~ College·.or Unlv.ersfty,enta.r ifs name
                                                                ~




                                                          NiJMa~i.TR,&tiAPi'                                                                 CITY
                                                                                                                        .. ,                                ..
     2
                                                                                                                        ;

                    STATE                         ZIP .                                      COUNTY                                       COUNTRY



         Ef1l.er.ptione # nere -->
         If the.above siddress is on the campus of a College or Uriiversity,en.ter its name




PO BOX ADDRESS
PO Box Address is allowed if mail cannot be delivered to the primary address. Po $ox Ad dres~ must be
approved by the Post Master and Law Enforcement



Ent er any PO BOX Information in the following section
                                                                f'OBQX                                                                       CITY


     1
                    STATE                         ZIP                                        COU NTY,                                     COUNTRY




                                                                                             . -i, ,J


f                   ,s: eJf .· ·.
EMPLOYMENT INFORMATION
         j                              ~ LO~R·s NAME                                           -
                                                                                    Paga • 2 of 6
                                                                                                     .___.__                                     ___,
  Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 58 of 61 PageID #: 6866
                                                                                                                                                                       ID:l399c
                                                                                                                              111 111111111111111~
                                                                                                                                   1000001718702
                                                                                                                                                     Hlllll 11111
                                                                                                                                                     Make corrections
  1                                                                                                                                                     <-      IW~




                                                                                                                                                     Make correciions
                                                                                                                                                          •-        he,-e
       Name of College / University:



Enter any additional employment information in the following section
                                           EMPLOYER·s NAME                                                        NUM8SR/STR.EETIAPT


  1
                          CITY                                 STATE               ZIP                  COUNTY                                COUNtRY



      H !h e above address fs on the campus of a C ollege or University.enter its name

                             . ·, . ..
                                           EMP,LOYE~' S NAM€        ... , ...                                     NUMBE:RISTR.EET/APT
                                                                                              ... ,        ·• ·

                                                       '
  2
                          CITY                               STATE                 ZIP                  COUNTY                                COUNTRY



      If the above address is on the campus.o f a Co~ege or U niversity.enter its. name




HIGHER EDUCATION INFORMATION
Higher education includes any 2 or 4 year colleges or any trade or voc8tional schools .


Enter any additional education information in the following section
                                            SCHOOL NAM!:                                                        NUMSER/STRE ET/APT
                                                                                     <



 1
                          CITY                               STATE                 ZIP                  COUNTY                               COUNTRY
                                                                                                  - .


      Oa!es of Attendance, Employ~nt or EriroUmeri:                                                       Check one
      F rom Date                                               To   Date
                                                                                                          •        EnroHed

                                                                                                          •D       Employed
                                                                                                                  Attendina
                                            SCHOOL NAME •.                                                     · NVMB!i:KISTREETIAPT


 2
                         CITY                                STATE                Zif>                  COUNTY                               COUNTRY



      Dates of Attendance, Empl6i'ment or Ervoffmenf                                                      Check one
      FrornDate ·                                            Tp Date
                                                                                                          •0      Enfolled
                                                                                                                  Errplnyed
                                                                                                          D       Attending




VEHICLE INFOR.MATION
lriform~tionof an vehicle tha.t you own or drive.
        YEAR                             MAKE                        MODEL                                                    STATE

        2007                                                                                                                    NY


        2017                             Subaru                      lmpreza                                                    NY
                                                                                                                                                 <-- he,e




                                                                                Page <l of6
    Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 59 of 61 PageID #: 6867

                                                                                                                       llllllHllrnllllllll
                                                                                                                            100000 1718702
                                                                                                                                          l llfllllll.
 Enter any additional vehicle information in the following section
       YEAR               MAKE                 MODEL                  COLOR                            , UC PLATE        STATE




 DRIVER'S LICENSE INFORMATION
      DRIVER'S LICENSE NUMBER             ISSUING STATE

                                               CT                 Make oorrections




Enter any additional driver's license information in the following section
    DRIVER'S LICENSE NUMBER               ISSUING STATE




INTERNET INFORMATION

SERVICE PROVIDER
                          SERVICE PROVIDER

                           OPTIMUM ONUNE                                              Make ¢01lecti0ns

                                                                                                <~•here




SCREEN NAME
                            SCREEN NAME

                             FREEJESSE                                                Make co<fections


                                                                                                <-'· here




cwMAIL ADDRESS
                 E-MAIL ADDRESS

JESgt;@fREEJESS!;,tiQ                                                                                                          <--- r✓.~ com,ctions here

SUNDANQEEEAR 1@~WIH,,.COM                                                                                                      <~- t.take oouect,ons here



Enter any additional internet information in the following section
          SERVICE PROVIDER                          SCREEN NAME                                                     E-MAIL ADDRESS




                                                        ~, ,,_{    (,' -
                                                                           ~-
                                                                           , :
                                                                                -.   • .; V
                                                                                              -··

                                                       Pag8-4of6
 Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 60 of 61 PageID #: 6868
                                                                                                                       ID:1399t
                                                                                 Ill 1111111111111111111111111111111
                                                                                      1 000001718702


I CERTIFY THAT THE INFORMATION ON THIS FORM IS COMPLETE AND ACCURATE. I HA VE CROSSED
OUT ALL INFORMA T/ON THAT IS INCORRECT OR OUTDATED. I HAVE ADDED ALL CORRECTIONS
AND ALL NEW INFORMATION. I UNDERSTAND THAT FAILING TO PROVIDE THIS INFORMATION OR
PROVIDING FALSE INFORMA T/ON IS A FELONY.


                            ~                 ..•...

                                                                                                       ty,:;1/?c>J.c;
                                                                                                       I     I
                                                                Sex Offender's                             Date
                                                                 Name(print)




THIS FORM MUST BE SIGNED AND ALL PAGES RETURNED EVEN IF NONE OF THE INFORMATION
HAS CHANGED. FAILURE TO RETURN ALL PAGES OF THIS FORM WITHIN 10 DAYS OF RECEIPT IS A
FELONY AND MAY RESULT IN THE ISSUANCE OF A WARRANT FOR YOUR ARREST.




Return to:
             Division of Criminal Justice Services - SOR
             80 South Swan St
             Albany, NY 12210




                                                       Page- 5 of6
Case 2:06-cv-03136-JS Document 41-16 Filed 01/28/21 Page 61 of 61 PageID #: 6869
                                                                                                                                                   IP 1399c
                                                                                                            Ill 111111111111111111111111111 IIll
                                                                                                                 1000001718702




                                              New York State
      Governor Andre\v M. Cuomo               Notice of Important Document

                        This is a time-sensitive legal document. Fa.ilure to respond could result in
    ENGLISH
                        criminal charges. If you need free translation . please call 5 l 8-457-3167.
                        Thank you.

    Espafiol            Este documcnto legal ticnc fecha de vcncimiento. La falta de respucsta pucdc
                        resultar en una querella penal. Si necesila una traducci6n gratuita, llame al
     Spanish
                        518-457-3167. Muchas !,'l'acias.

    ~-                  i?,: ~-fu~*~~AA@ jl(fJitfllx f'f,            ;;i-;;7@:J.AJ'tl~~~:tit:lf1J$i'~~'                *Q
    Simplified          *f§;~~:§il.l\?t1¥Jilli.tf't', 'rffx:ftl, 5!8-457-3167, \J!Mt,
    Chinese
    Kn;yOI Alii•l'•il   lill A •• i,,0n ll"1kil11Kh 1111111 kl 11,tl   11,1, JUii! W n11p1k1,, SI W PII rop,mn "" ka
                        lakoz akizasyon kriminel. Si w bezwen tradiksyon gratis, tanpri rele nan 518-
     Haitian
     Creole             457-3167. Mesi.

     <!T~FTT            <!lfe mm :5Fl/4~i-1"1lc'i ~ i-lfiI 1 <!l'l ~ <11 likFr c>$t<sic;1w GJflbt-01°1 <?llT ~
    Bengali             "'1lU! I GJT"fnl,i Will1£Cc'IFI ~ C<>\C\5 '5J<J:~ <!lR 518-457-3 167 ~ CWlrl ~ I
                        \f<TI<ll'il
                        Ol3:!::': .A.Ill~ Cf!'f-::: \;!J?i:J\:l @?:!\?Ji-lef- ;;@i'ir:,:I ?J::: ~~ ~.A.f:i:1\li
    i':!::il'Oi          ~ <a-!lJ' 9 v~Llef . .<?-E \!:!~01 ~.Ris"r.A.1'2'!, 518-457-3!67 \!:l.5::£ ~:!if
    Korean              i5f~Aj2., gAfg/'LICf.
    Pycclrnii           3TO KJpHJ.J.HlieCKHM     )J,OKyMeHT,    Tpe6y10w,ai-i    6e30TJial"U'teJibH01'0 BHMMal-urn.
                        HecBOeapeMeHHblH OTBeT MOlKeT np,rnecnt I( npeAb•BJiemno yrOJIOBHOro
    Russian
                        o6BHHCHlUL ECJJH BaM Hy>KHbI 6ecnJTaTHbte ycnyni nepeeo,na, IT03BOHHTe ITO
                        HOMepy 518-457-3167. Cnac1160.
                                                     --




                                                              Page.6of6
